PARDEE, Circuit Judge
(dissenting). While I agree with the conclusions reached in Centaur Co. v. Neathery, 91 Fed. 891, and in Centaur Co. v. Reinecke, Id. 1001, just decided, I am constrained to dissent fropa the opinion and decree in this case. In my opinion, the case made against Hughes Bros. Manufacturing Company is not sufficiently full] and explicit to warrant an injunction pendente lite. The case shows that Hughes Bros. have not servilely imitated the label and wrapper used by the Centaur Company, but, on the contrary, have varied; from the same enough to show to the ordinary observer that the preparation offered by them for sale was not manufactured by the Centaur Company, or by any company or person other than the defendants. The record fails to show clearly and exactly which of the marks, signs, and labels, of all those now claimed exclusively by the Centaur Company, were used during the life of the patent by the same parties to exploit the patented article named “Castoria,” so that the court can determine which of such signs, marks, and labels passed into the publio domain on the expiration of the patent. The record does show clearly % state of facts from which the court ought to find that the word *905“Castoria,” with some description of the preparation, as a label, substantially as used on the complainant’s packages and on the defendants’ packages, did pass into the public domain on the expiration of the patent. It was within the power of the complainant to have made this matter clear, and to have shown exactly what other of the marks and descriptions specially claimed by it, and now used by the defendants, were trade-marks not within the public domain, because not used to name and particularly describe and designate the patented article during the life of the patent. What may be shown on a final hearing with regard to these matters will control the case, and doubtless do equity between the parties; but, on the showing made at this time, I am unable to attribute error to the judge a quo in refusing the injunction pendente lite.